Order unanimously modified in accordance with memorandum and as modified affirmed, without costs. Memorandum: Upon defendant’s application to defend as a poor person an action for divorce and for related relief, including assignment of counsel (CPLR 1101, 1102), the court assigned the Monroe County Legal Assistance Corporation over the objection of the corporation. Defendant, an indigent, is presently incarcerated in the Auburn Correctional Facility. While defendant’s circumstances clearly warrant the assignment of counsel by the court, it would appear that the court’s assignment of the Monroe County Legal Assistance Corporation, a Federally funded agency, over the objection of the corporation, was an improvident exercise of discretion in view of the limitations imposed on the scope of the corporation’s authorization to participate in the performance of legal services. Benjamin E. Solin of the Monroe County *891Legal Aid Society, having consented to act as defendant’s attorney without compensation, except as to statutory costs, is herewith assigned as his attorney (see Vanderpool v. Vanderpool, 40 A D 2d 1030; Brounsky v. Brounsky, 33 A D 2d 1028; Emerson v. Emerson, 33 A D 2d 1022). (Appeal from order of Monroe Special Term appointing counsel.) Present — Marsh, P. J., Moule, Cardamone, Simons and Del Vecchio, JJ.